Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Jo et al.				:
Application No. 16/361,740			:	Decision on Petition Under
Filing Date: March 22, 2019			:	37 C.F.R. § 5.25			
Attorney Docket No. 6949-109PUS1		:


This is a decision on the petition under 37 C.F.R. § 5.25 filed February 17, 2021, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

This decision concerns Application No. 10-2019-0033014 filed in the Republic of Korea on March 22, 2019.  

Facts

The applicants are LG Chem, Ltd. (“LG”) and The Regents of the University of California.

The application was filed with an application data sheet on March 22, 2019.  The application data sheet indicates three inventors reside in Korea and three inventors reside in the United States.

The petition includes a verified statement by a patent attorney in Korea.  The petition does not identify the Korean attorney, the verified statement does not include the printed name of the Korean attorney, and the Korean attorney’s signature is illegible.  In other words, the record fails to identify the name of the Korean attorney.

On November 13, 2018, the Korean attorney received a disclosure and instructions to prepare and file an application in Korea from an unidentified individual.  

The Korean attorney prepared an application based on the disclosure.

On March 20, 2019, the Korean attorney forwarded the subject matter of the application to Birch, Steward, Kolasch & Birch, LLP (“Birch”), which is located in the United States, in order for Birch to file a U.S. application.

The Korean attorney filed Korean Application No. 10-2019-0033014 on March 22, 2019.
Birch filed the instant application on the same date. 


On July 27, 2019, Birch replied and told the attorney the issue of whether a foreign filing license is necessary depends on whether the activities that resulted in the claimed invention took place in the United States.

On August 4, 2019, the Korean attorney informed Birch that activities resulting in the claimed invention took place in the United States.  The Korean attorney was subsequently informed that a petition for a retroactive foreign filing license was necessary.

The Korean attorney states,
	
In all of my years working in the Intellectual Property area, I am not aware of a situation
where an invention was made in the United States and I needed a license for foreign filing, and until my U.S. associate informed me of this, I was not aware that a foreign filing license was needed prior to filing an application in the Korean Receiving Office.

The petition under 37 C.F.R. § 5.25 was filed on February 17, 2021.

Discussion

37 C.F.R. § 5.25(a) states,

A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include:

(1)  	A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) 	The dates on which the material was filed in each country,
(3) 	A verified statement (oath or declaration) containing:
(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed aboard[sic], and that it is not currently under a secrecy order,
(ii) 	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and 
(4) 	The required fee (§ 1.17(g) of this chapter).



37 C.F.R. § 5.25(b) states,

The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings. 

As will be discussed, the petition fails to comply with 37 C.F.R. § 5.25(a)(3)(ii) and 37 C.F.R.    § 5.25(a)(3)(iii).  Specifically, the petition fails to show a license was diligently sought after discovery of the proscribed foreign filing and fails to include an adequate explanation of why the material was filed abroad without the required license having been obtained.

The petition does not identify the individual who made the decision to file the foreign application.  The Office is unable to determine if the petition was diligently filed because the extent to which the individual was, or was not, aware of requirements involving foreign filing licenses is unclear.  Specifically, the extent to which the individual was aware of the following at the individual’s involvement in the fact pattern is unclear:

(1)	The requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a),
(2)	The fact that at least a portion of the reduction to practice took place in the United States, and
(3)	The significance of the fact that at least a portion of the reduction to practice took place in the United States.

Any renewed petition filed in response to this decision should include a verified statement by the individual who instructed the Korean attorney to prepare and file the Korean application.  The verified statement should address the extent to which the individual had, or did not have, the knowledge set forth above. The verified statement should also provide any other information relevant to the facts in this case.

The verified statement filed with the petition fails to clearly identify the name of the Korean attorney.  Any renewed petition filed in response to this decision must identify the name of the attorney.

As of July 27, 2020, the Korean attorney was aware of the possible need to obtain a retroactive foreign filing license.  However, a petition for a retroactive foreign filing license was not filed until February 17, 2021.  Any renewed petition filed in response to this decision should include a verified statement by the Korean attorney fully addressing the delay in the submission of the petition.  

37 C.F.R. § 5.25(b) states in part, “[t]he showing of facts should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows that on renewed petition, each declarant must indicate whether any instructions regarding the filing were provided in writing from the decision maker to the Korean attorney, and if so, a copy of the instruction letter(s) must be included therewith (along with an English translation, if applicable).

The Korean attorney states the attorney “was not aware that a foreign filing license was needed prior to filing an application in the Korean Receiving Office.”  It is unclear why the attorney contacted Birch on July 21, 2020, to ask “whether a foreign filing license may have been required” if the Korean attorney was unaware of the possible need to obtain a foreign filing license in this case.  A verified statement by the Korean attorney explaining the apparent discrepancy should be filed with any renewed petition.  

In addition to the previously requested information, any renewed petition filed in response to this decision should include at least one verified statement addressing the following questions:

(1)	What checks do the applicants (and outside counsel, if applicable) have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?
(2)	If checks were in place, why was the procedure not followed in this instance? In addition, when were these checks implemented?
(3)	Have the applicants (and outside counsel, if applicable) filed abroad previously where an inventive concept took place in the US, or was this the first time?

In view of the prior discussion, the requirements in 37 C.F.R § 5.25 have not been fully satisfied.  Therefore, the petition is DISMISSED.  Any renewed petition filed in response to   this decision must be filed within two months of the issuance date of this decision. Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled, “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. § 704.

Any verified statement (notarized oath) or declaration filed with the renewed petition must include the following language if the statement is not signed by a patent practitioner registered before the Office:

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner 
Office of Petitions








    
        
            
        
            
    

    
        1 Document Code “RETR.LICENSE”, which has a document description of “Request for Retroactive Foreign Filing License,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General EFS Web information can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.